DECISION
{¶ 1} Kadra Dhalow is appealing from her conviction for resisting arrest which followed a court trial. She assigns two errors for our consideration:
  I. APPELLANT WAS DENIED EFFECTIVE ASSISTANCE OF TRIAL COUNSEL WHEN COUNSEL FAILED TO INVESTIGATE AND SUBPOENA WITNESSES.
  II. THE TRIAL COURT ERRED WHEN IT ENTERED JUDGMENT AGAINST THE DEFENDANT WHEN THE EVIDENCE WAS INSUFFICIENT TO SUSTAIN A CONVICTION AND WAS NOT SUPPORTED BY THE MANIFEST WEIGHT OF THE EVIDENCE. *Page 2
 {¶ 2} The State of Ohio has filed a brief in which it agrees that the evidence was legally insufficient to sustain a conviction for resisting arrest. We, therefore, sustain the second assignment of error. As a result, we reverse the judgment of the trial court and remand the case to the trial court for it to enter a judgment of acquittal as to the charge of resisting arrest.
 {¶ 3} Our ruling in the second assignment of error renders the first assignment of error moot.
Judgment reversed and remanded with instructions.
  BRYANT, J., and McGRATH, P.J., concur. *Page 1